COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of I. V. H. child v. Department of Family and Protective
                           Services

Appellate case number:     01-19-00281-CV

Trial court case number: 17-DCV-245784

Trial court:               328th District Court of Fort Bend County

        The Texas Department of Family and Protective Services has filed a motion requesting
access and a copy of the sealed record filed in this case. Because the records were sealed by the
trial court, the Department’s request must be directed to the trial court. See TEX. R. CIV. P. 76a(7)
(“A court that issues a sealing order retains continuing jurisdiction to enforce, alter, or vacate that
order.”). Accordingly, the motion is denied.
       It is so ORDERED.

Judge’s signature: __/s/ Gordon Goodman____
                                Acting individually


Date: __June 25, 2019___